Citation Nr: 0312076	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-07 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for kyphoscoliosis.

2.  Entitlement to service connection for pneumonia.  

3.  Entitlement to service connection for nervousness.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from December 1963 to 
March 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In April 2001, the Board remanded the instant claim for VCAA 
compliance.  

In June 2002, the Board undertook additional development on 
this case, pursuant to 38 C.F.R. § 19.9(a)(2).  The 
development conducted by the Board has been completed and, 
pursuant to a recent decision by the Federal Circuit Court of 
Appeals, the case must be remanded to the RO for review of 
the evidence in the first instance.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.   
If any development is incomplete, 
undertake appropriate corrective action.  

2.  Thereafter, the RO should readjudicate 
the claim for service connection for 
kyphoscoliosis, pneumonia, and 
nervousness.  If the claims remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) that includes 
consideration of the evidence developed 
since the last SSOC.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to develop the record and accord the veteran 
due process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




